NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted February 22, 2016*
                               Decided February 22, 2016

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL S. KANNE, Circuit Judge

                       DIANE S. SYKES, Circuit Judge

No. 15-3184

ALEKSANDER SKARZYNSKI,                          Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Northern District of Indiana,
                                                Hammond Division.
      v.
                                                No. 2:15cv41
CENTRAL INTELLIGENCE AGENCY,
    Defendant-Appellee.                         William C. Lee,
                                                Judge.

                                       ORDER

       Aleksander Skarzynski sued the Central Intelligence Agency alleging that it had
tasked an uneducated and inexperienced officer with planning the raid on Osama
bin Laden’s hideout in 2011, and that the officer’s errors endangered the country’s
national security and almost cost the lives of the members of the Navy SEALs team that
carried out the raid. For relief, he requested that the CIA revise its hiring policies to
ensure that only “appropriately qualified people” who meet “society expectations for

      *  After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP.
P. 34(a)(2)(C).
No. 15-3184                                                                             Page 2

diversity” are hired. The CIA moved to dismiss the case and 21 days later Skarzynski
moved to add a claim under the False Claims Act, 31 U.S.C. §§ 3729–3733, alleging that
the agency had deceived the public regarding certain aspects of the raid. A magistrate
judge denied the request to amend his complaint under Federal Rule of Civil Procedure
15(a)(2) because amendment would be futile. Skarzynski then requested a 2½-hour
hearing before the district court so he could discuss “publically [sic] available
documents pertinent to [his] case” and present legal arguments “previously
undisclosed” in his earlier filings. The district court denied Skarzynski’s request for a
hearing and then dismissed the case, explaining that the claim—nothing more than an
expression of Skarzynski’s opinion regarding the raid—was insubstantial and therefore
failed to invoke the court’s subject-matter jurisdiction. It also concluded that Skarzynski
lacked standing because he failed to allege a concrete or particularized injury.

       On appeal Skarzynski generally challenges the dismissal of his complaint, but we
affirm. Skarzynski has no standing to bring this case. He asserts that the CIA’s
carelessness harmed national security generally and thereby harmed him, but this is
hardly a “concrete and particularized injury” necessary to establish standing. See Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560 (1992); Johnson v. U.S. Office of Pers. Mgmt., 783 F.3d
655, 660–61 (7th Cir. 2015). Nor did the district court abuse its discretion in denying
Skarzynski’s request for a hearing. District courts may, at their discretion, rule on
motions without an oral hearing, see FED R. CIV. P. 78(b); N.D. IND. L.R. 7-5(c)(1); Hill v.
Porter Mem’l Hosp., 90 F.3d 220, 224 (7th Cir. 1996), and we see no basis to question the
court’s decision here. Finally, although Skarzynski should have been allowed to amend
his complaint (having requested to do so within 21 days of the CIA’s motion to dismiss,
see FED. R. CIV. P. 15(a)(1)(B)), any claim under the False Claims Act would have been
frivolous. A claim under that act is brought, not against the federal government, but on
behalf of the government against a defendant who made a false statement to obtain
money from the government. See United States ex rel. Yannacopoulos v. Gen. Dynamics,
652 F.3d 818, 822 (7th Cir. 2011).

        This appeal is frivolous. We order Skarzynski to show cause within 14 days why
the court should not impose sanctions under Federal Rule of Appellate Procedure 38 for
filing a frivolous appeal. If Skarzynski fails to pay any fine imposed as a sanction, he
may be barred from filing any other litigation in this circuit until he has done so.
See Support Sys. Int’l., Inc. v. Mack, 45 F.3d 185 (7th Cir. 1995).

                                                                                   AFFIRMED